
	
		II
		112th CONGRESS
		2d Session
		S. 3671
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2012
			Mr. Lugar introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide certain assistance to North Atlantic Treaty
		  Organization allies.
	
	
		1.Certain trade with NATO
			 alliesThe Foreign Assistance
			 Act of 1961 is amended by inserting after section 667 (22 U.S.C. 2427) the
			 following:
			
				668.Certain trade with
				NATO alliesFor purposes of
				section 3(c) of the Act of June 21, 1938, each North Atlantic Treaty
				Organization member nation shall be treated as a nation with which there is in
				effect a free trade
				agreement.
				.
		
